J. S09005/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                    v.                     :
                                           :
BRUCE WILLIAMS,                            :           No. 112 WDA 2014
                                           :
                         Appellant         :

                Appeal from the PCRA Order, December 20, 2013,
                 in the Court of Common Pleas of Beaver County
                Criminal Division at No. CP-04-CR-0001066-1975


BEFORE: FORD ELLIOTT, P.J.E., BOWES AND ALLEN, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:            FILED FEBRUARY 27, 2015

        Appellant, Bruce Williams, appeals from the order denying his third

petition seeking collateral relief. We affirm.

        On April 1, 1976, appellant entered a guilty plea to one count of

murder in the second degree for shooting and killing Ralph Aumak while

burglarizing the victim’s house. Appellant was 15 years old at the time. On

April 15, 1976, appellant was sentenced to life imprisonment.           No direct

appeal was filed; however, appellant did file a PCHA 1 petition in January of

1977, which, after a hearing, was denied in February of 1978. On May 1,

1979,     our   supreme    court     affirmed    the   denial   of   PCHA   relief.

Commonwealth v. Williams, 401 A.2d 331 (Pa. 1979).


1
  The Post Conviction Hearing Act (“PCHA”), 42 Pa.C.S.A. §§ 9541-9551,
was modified in part, repealed in part, and renamed the Post Conviction
Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546 (1988).
J. S09005/15


      Appellant filed a PCRA petition on July 13, 2010, that was denied

without a hearing on October 25, 2010. An appeal was filed in this court;

however, the appeal was dismissed on June 2, 2010, for failure to file a

brief. Commonwealth v. Williams, No. 1869 WDA 2010. Appellant filed

the instant, untimely PCRA petition on July 12, 2012, within 60 days of the

United States Supreme Court’s June 25, 2012 decision in Miller v.

Alabama, 132 S. Ct. 2455 (2012), which held that it is unconstitutional to

sentence individuals who were under 18 years of age at the time of their

offense to mandatory life imprisonment without parole. Appellant’s petition

invoked the after-recognized constitutional right exception to the time

restrictions of the PCRA. See 42 Pa.C.S.A. § 9545(b)(1)(iii).

      We do not have jurisdiction to review appellant’s petition because

Section 9545(b)(1)(iii) requires that the newly recognized right be already

held to apply retroactively.        Commonwealth v. Seskey, 86 A.3d 237,

242-243 (Pa.Super. 2014), appeal denied, 101 A.3d 103 (Pa. 2014).

Miller v. Alabama has not been held to apply retroactively. Moreover, our

supreme court has ruled that Miller v. Alabama would not be applied

retroactively   to   persons   on    collateral    review.    Commonwealth      v.

Cunningham, 81 A.3d 1 (Pa. 2013).                 In his present appeal, appellant

argues that Cunningham was wrongly decided. However, as a subordinate

court, we are unable to reverse the rulings of our supreme court.




                                        -2-
J. S09005/15


Consequently, we are bound by Cunningham, and are without jurisdiction

to review appellant’s petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/27/2015




                                  -3-